
	
		III
		112th CONGRESS
		2d Session
		S. RES. 549
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2012
			Mr. Lautenberg (for
			 himself and Ms. Collins) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2012 as “Campus Fire Safety
		  Month”.
	
	
		Whereas, each year, States across the United States
			 formally designate the month of September as Campus Fire Safety
			 Month;
		Whereas, since January 2000, at least 152 people,
			 including students, parents, and children, have died in campus-related
			 fires;
		Whereas 85 percent of those deaths occurred in off-campus
			 residences;
		Whereas a majority of college students in the United
			 States live in an off-campus residence;
		Whereas many fatal fires have occurred in a building in
			 which the occupants had compromised or disabled the fire safety system;
		Whereas automatic fire alarm systems provide the early
			 warning of a fire that is necessary for occupants of a building and the fire
			 department to take appropriate action;
		Whereas automatic fire sprinkler systems are a highly
			 effective method of controlling or extinguishing a fire in the early stages,
			 thus protecting the lives of building occupants;
		Whereas many college students live in an off-campus
			 residence, fraternity or sorority housing, or a residence hall that is not
			 adequately protected by automatic fire sprinkler systems and automatic fire
			 alarm systems;
		Whereas fire safety education is an effective method of
			 reducing the occurrence of fires and the resulting loss of life and property
			 damage;
		Whereas college students do not routinely receive
			 effective fire safety education while in college;
		Whereas educating young people in the United States about
			 the importance of fire safety is vital to help ensure that young people engage
			 in fire-safe behavior during college and after college; and
		Whereas developing a generation of adults who practice
			 fire safety may significantly reduce future loss of life from fires: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2012 as “Campus Fire Safety Month”; and
			(2)encourages
			 administrators of institutions of higher education and municipalities across
			 the United States—
				(A)to provide
			 educational programs to all college students in September and throughout the
			 school year;
				(B)to evaluate the
			 level of fire safety being provided in both on-campus and off-campus student
			 housing; and
				(C)to ensure
			 fire-safe living environments through fire safety education, the installation
			 of fire suppression and detection systems, and the development and enforcement
			 of applicable codes relating to fire safety.
				
